                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Ifrah Yassin,

                       Plaintiff,                  Case No. 16-cv-2580 (JNE/TNL)

 v.

 Heather Weyker, individually and in her                       ORDER
 official capacity as a St. Paul Police Officer;
 John Does 1-2, individually and in their
 official capacities as St. Paul Police
 Officers; John Does 3-4, individually and in
 their official capacities as supervisory
 members of the St. Paul Police Department;
 and The City of St. Paul,

                       Defendants,


 Joshua A. Newville, Madia Law LLC, 323 Washington Avenue North, Suite 200,
 Minneapolis, MN 55401 (for Plaintiff); and

 Glenn S. Greene, Brant S. Levine, David G. Cutler, and Paul C. Quast, United States
 Department of Justice, P.O. Box 7146, Ben Franklin Station, Washington, D.C. 20044
 (for Defendant Weyker).


       This matter is before the Court on Plaintiff’s Motion for Pretrial Scheduling Order

and Rule 16 Conference. (ECF No. 67). For the reasons set forth below, the Court will

deny the motion.

 I.    BACKGROUND

       Plaintiff Ifrah Yassin filed suit on July 29, 2016. (ECF No. 1). Defendant Heather

Weyker moved to dismiss on December 21, 2016. (ECF No. 22). The District Judge

granted in part and denied in part the motion. (ECF No. 47). Weyker appealed. The Eighth

                                               1
Circuit Court of Appeals affirmed the denial of the motion to dismiss and remanded the

matter for further proceedings. Farah v. Weyker, 926 F.3d 492, 503-04 (8th Cir. 2019).

          Following remand, Yassin asked the Court to issue a pretrial scheduling order and

schedule a Rule 16 conference. (ECF No. 67). Weyker filed a memorandum of law in

opposition (ECF No. 70) and a motion for summary judgment. (ECF No. 74). In response,

Yassin filed a motion under Federal Rule of Civil Procedure 56(d) (ECF No. 83), seeking

to defer her response to the summary judgment motion until after she conducted additional

discovery. (ECF No. 85). The District Judge denied that motion on October 18, 2019. (ECF

No. 93). The motion for summary judgment is now scheduled to be heard on December

12, 2019, the same day that dispositive motions will be argued in two related cases. See

Osman v. Weyker, No. 16-cv-908 (ECF No. 120); Farah v. Weyker, No. 16-cv-1289 (ECF

No. 76). 1

    II.   ANALYSIS

          Yassin asks the Court to issue a pretrial scheduling order and set a conference

pursuant to Federal Rule of Civil Procedure 16. This Court has “wide authority and

discretion . . . to manage its caseload.” Wisland v. Admiral Beverage Corp., 119 F.3d 733,

737 (8th Cir. 1997); cf. Fed. R. Civ. P. 16(b)(2) (permitting district court to delay issuance

of a pretrial scheduling order when justified by good cause). This includes the authority to

postpone or otherwise delay proceedings pending a decision on a dipositive motion. See

Gerald Chamales Corp. v. Oki Data Americas, Inc., 247 F.R.D. 453, 454 (D.N.J. 2007)


1
 See Farah, No. 16-cv-1289 (Ord., pp. 1-2, ECF No. 4) (designating Farah and Osman as related); Yassin, No. 16-
cv-2580 (Ord., pp. 1-2, ECF No. 4) (designating Yassin and Osman as related).

                                                      2
(noting that Magistrate Judges have discretion to decide whether to stay discovery until

decision reached on dispositive motion).

          There are dispositive motions pending in this case and two other related cases. The

motions are set be heard on the same day. It will be a more efficient use of the Court and

parties’ time if these matters proceed on similar schedules. Furthermore, the Court will be

able to manage this matter more effectively once it is clear what issues remain to be

litigated following the District Judge’s decision on the dispositive motions. Accordingly,

the Court finds good cause to postpone the Rule 16 conference and issuance of a pretrial

scheduling order until after the summary judgment motion is decided.

III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiff’s Motion for Pretrial Scheduling Order and Rule 16 Conference is

DENIED. The parties shall contact the Court within 14 days following the District Judge’s

ruling on Weyker’s motion for summary judgment (ECF No. 74) to obtain a date for the

pretrial scheduling conference.

       2. All prior consistent orders remain in full force and effect.

       3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver



                                                 3
of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


Date: October 22, 2019                                   s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Yassin v. Weyker, et al.
                                                  Case No. 16-cv-2580 (JNE/TNL)




                                             4
